This cause coming on to be heard upon respondents' motion to quash the amended alternative writ of mandamus herein, and the same having been submitted upon the written briefs and arguments of the parties, and the Court being now advised of its judgment to be given on the said motion to quash it, it seems to the Court that said motion to quash the amended alternative writ of mandamus *Page 128 
should be overruled, with leave to the respondents to file a return to the writ within fifteen days from the date of the entry of this order.
The amended alternative writ of mandamus having been heretofore issued and served upon two members of the State Board of Administration who retired from office January 3, 1933, of which fact this Court takes judicial notice, permission to amend said alternative writ of mandamus by substitution of the names of the new Governor and Comptroller of the State as parties respondent thereto, is hereby given to relator, and in default of such amendment being made within ten days from date of this order, the proceeding will stand dismissed at costs of relator.
It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.